EXHIBIT 99.5 Principal Officers: Keith M. Braaten, P. Eng. President & CEO Jodi L. Anhorn, P. Eng. Executive Vice President & COO Officers / Vice Presidents: Terry L. Aarsby, P. Eng. Caralyn P. Bennett, P. Eng. Leonard L. Herchen, P. Eng. Myron J. Hladyshevsky, P. Eng. Bryan M. Joa, P. Eng. Mark Jobin, P. Geol. John E. Keith, P. Eng. John H. Stilling, P. Eng. Douglas R. Sutton, P. Eng. James H. Willmon, P. Eng. CONSENT OF INDEPENDENT PETROLEUM ENGINEER Anderson Energy Ltd. 700, 555 – 4th Avenue S.W. Calgary, Alberta T2P 3E7 We hereby consent to the use and reference to our name and report evaluating Anderson Energy Ltd.’s petroleum and natural gas reserves, dated March 9, 2012 and effective December 31, 2011, and the information derived from our report, included in this annual report on Form 40-F filed with the United States Securities and Exchange Commission. Yours truly, GLJ PETROLEUM CONSULTANTS LTD. “Originally Signed by” John E. Keith, P. Eng. Vice President Dated: March 19, 2012 Calgary, Alberta CANADA 4100, 400 – 3rd Avenue S.W., Calgary, Alberta, Canada T2P 4H2 · (403) 266-9500 · Fax (403) 262-1855 · GLJPC.com
